PER CURIAM.
We acquired jurisdiction of this case by virtue of the Circuit Court holding Section 232.01, Florida Statutes, F.S.A. unconstitutional. Subsequent thereto in 1967 the Legislature corrected the infirmity by amending Section 232.01, Florida Statutes, F.S.A. We therefore treat the question of validity vel non as moot.
We find no sufficient inequalities of the equities to warrant us in otherwise disturbing the findings of the Chancellor on same, hence the decree is affirmed.
THOMAS, ROBERTS, DREW, THORNAL, ERVIN and ADAMS, JJ., concur.
CALDWELL, C. J., dissents.